UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported) October 24, 2007 THE RIDGEWOOD POWER GROWTH FUND (Exact Name of Registrant as Specified in Charter) Delaware 0-25935 22-3495594 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) 1314 King Street, Wilmington, DE 19801 19801 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (302) 888-7444 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) xSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 8.01.Other Events. On October 24, 2007, Ridgewood Renewable Power LLC, the manager of The Ridgewood Power Growth Fund (the “Fund”), sent a letter to shareholders of the Fund, a copy of which is furnished as Exhibit 99 hereto and is incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Title 99 Letter to Shareholders of The Ridgewood Power Growth Fund from Ridgewood Renewable Power LLC dated October 24, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE RIDGEWOOD POWER GROWTH FUND Date:October 24, 2007By: /s/ RANDALL D. HOLMES Name:Randall D. Holmes Title:President & CEO EXHIBIT INDEX Exhibit No. Title 99 Letter to Shareholders of The Ridgewood Power Growth Fund from Ridgewood Renewable Power LLC dated October 24, 2007
